Citation Nr: 0633510	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to the assignment of a higher initial disability 
rating for service-connected peripheral neuropathy of the 
left lower extremity, secondary to service-connected 
diabetes, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from February 1971 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, awarded 
service connection for peripheral neuropathy of the left 
lower extremity, and assigned a 20 percent disability rating 
effective September 30, 2006.  During the pendancy of this 
appeal, the veteran moved and jurisdiction of the veteran's 
claim was transferred to the RO in Boise, Idaho.

At the time of the filing of his substantive appeal (VA Form 
9) in March 2004, the veteran voluntarily withdrew his appeal 
in writing with regard to the issues of entitlement to 
service connection for coronary artery disease and 
hypertension.  Therefore, these issues are no longer in 
appellate status.  38 C.F.R. § 20.204 (2006). 

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon review 
of the record in light of the requirements of the VCAA, the 
Board finds that additional development is necessary to fully 
and fairly adjudicate the issues on appeal

Specifically, although the claims file documents that veteran 
has been followed by a variety of VA clinicians, including 
those from podiatry and neurology, and has undergone periodic 
VA general medical examinations to evaluate several ongoing 
ailments, he has not been afforded the specialized and 
comprehensive VA neurology examination necessary to properly 
and currently evaluate the severity of service-connected 
peripheral neuropathy of the left lower extremity under the 
diagnostic criteria of 38 C.F.R. §§ 4.120, 4.123, 4.124, 
4.124a.  Indeed, the available medical records do not 
definitively determine the existence or nonexistence of drop 
foot, muscle atrophy, etc.  Additionally, a review of the 
claims file reveals that the veteran has not undergone a 
electromyelogram and/or nerve conduction study since October 
2001, some 5 years ago.  It is also unclear from the medical 
records whether all of the veteran's peripheral neuropathy in 
the left lower extremity is solely diabetes related, or if 
there are other disease processes at work, such a reflex 
sympathetic dystrophy. 

Thus, the Board finds that under the circumstances, a 
neurological examination, including an electromyelogram/nerve 
conduction study, is necessary in order to fully and fairly 
adjudicate the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA neurological examination to evaluate 
the nature and extent of his service-
connected peripheral neuropathy of the 
left lower extremity, secondary to 
service-connected diabetes, currently 
rated as 20 percent disabling.  The 
examiner should review the claims file 
prior to the examination.  Any indicated 
diagnostic tests and studies should be 
performed.  All indicated symptoms and 
findings, in according with the 
applicable diagnostic codes contained in 
38 C.F.R. § 4.124a, regarding the rating 
the veteran's service-connected 
disability of diabetes related peripheral 
neuropathy, should be reported.  If there 
are non-diabetes related disease 
processes contributing to the veteran's 
peripheral neuropathy, the degree of 
disability elicited by the nonservice-
connected and service-connected causes 
should be delineated, to the extent 
practicable.   

2.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



